*142Ordered, that Joseph Atkinson, administrator of \Y. Burrows, (late master in chancery,) do pay over to the ^ _ _ present master, the specie m Ins hands, as admitted by *143Ms answer: And that a settlement be made by the master of the proportion due to the several creditors whose demands have been allowed: And that the master do settle the same, with such creditors out of the bonds and securities in his hands, as far as they amount, according to their several proportions: That Mr. Atkinson do account for interest on the money in his hands: And that the costs be paid out of the same.
MARCH. 1786.
to creditor.-
It was also ordered, that a notification should be published in the Gazette, calling on all persons claiming any of the money which was in the hands of Mr, Burrows, Esq. late master of this court, at the time of his death, and which has been paid over by his executors to W. H. Gibbes, Esq. the present master, to prefer and support their claims before the said master within twelve months next ensuing: And the said master is thereupon to make his report to this court.